Title: To John Adams from Patrick Miller, 14 April 1787
From: Miller, Patrick
To: Adams, John


          
            Sir
            Edinburgh 14. April 1787
          
          I beg leave to present Your Excellency with the Account of an Invention for the Improvement of Naval Architecture, which is intended for the general Good of Mankind.
          As I trust it will be followed with happy effects to the Nations who shall adopt it, and that I believe it will prove particularly useful to the different States of North America, from the Nature of their Coasts, and Inland Navigations, I request Your Excellency to transmit this Book by the first Opportunity to Philadelphia, to be delivered to the Honourable The Congress of the United States of America.
          I have the Honour to be with very great Respect / Your Excellency’s / most obedient and / most humble Servant
          
            Patrick Miller
          
        